Tallahassee, Fla., February 13th, 1920.
Hon. Sidney J. Oatts,
Governor of Florida,
Tallahassee, Fla.
Dear Sir:
Your letter of 3rd instant in which you request an opinion as to whether under Section 24, Article IY of the Constitution you are authorized to countersign a warrant drawn by the Comptroller on the State Treasurer for expenditures incurred in the year 1920, under the provisions of Chapter 7887, Laws of. Florida, Acts of 1919, to be paid out of the appropriation made by said Chapter for the year ending December 31, 1919, has been considered.
Section 12 of Chapter 7887, Laws of Florida, provides that'“The sum of Fifty Thousand Dollars is hereby appropriated for the year ending December 31, 1919; One Hundred Thousand Dollars for the year ending December 31, 1920, and Fifty Thousand Dollars for the period ending June 30, 1921; and thereafter the Board of Managers shall submit to each Legislature their budget for maintenance and improvements as a basis for further appropriations.”
*139This section clearly contemplates that the appropriation therein made “for the year ending December 31, 1920,” shall be used only for those expenses that were properly incurred as authorized during the year 1920; consequently expenses incurred during the year 1920 cannot be lawfully paid from the appropriation made “for the year ending December 31, 1919.”
Very respectfully,
Jeff’n B. Browne,
Chief Justice.
R. F. Taylor,
J. B. Whitfield,
Justices.